FOR IMMEDIATE RELEASE NEWS August 5, 2010 NYSE: NGS Exhibit 99 NATURAL GAS SERVICES GROUP ANNOUNCES DILUTED EPS OF $0.13/SHARE FOR THE 2ND QUARTER OF 2010 Total Revenues, Income and Earnings show Sequential Increases MIDLAND, Texas August 5, 2010 – Natural Gas Services Group, Inc. (NYSE:NGS), a leading provider of equipment and services to the natural gasindustry, announces its financial results for the second quarter and six months ended June 30, 2010. Natural Gas Services Group Inc. Financial Results: Revenue: Ourtotal revenue decreased from $16.8 million to $11.9 million, or 29%, for the three months ended June 30, 2010, compared to the same period ended June 30, 2009. This was mainly the result of decreased compressor sales and compressor rental revenue due to the economic slowdown and depressed natural gas industry.Sales revenue decreased 61%, rental revenue decreased 17% while service and maintenance revenue increased 16%. Total revenues for the comparable six months decreased 36%, to $23.5 million from $36.8 million which was mainly the result of a 72% decrease in our sales revenue, a decrease in rental revenue of 20% and service and maintenance revenue decrease of 13%. Compared to the first quarter of 2010, total revenue increased from $11.5 million to $11.9 million, or 3%. This was mainly the result of increased revenues from compressor rentals, flares, rebuilds and parts sales. Operating income:Operating income declined 48% to $2.4 million for the three months ended June 30, 2010 compared to $4.6 million in the same period for 2009, while the six months ended June 30, 2010 compared to the same period in 2009 showed a decline from $10.7 million to $4.6 million, or 57%. Operating income increased 7% to $2.4 million for the current quarter as compared to $2.2 million in the first quarter and rose to 20% of revenue, up from 19% in the first quarter. The decline in revenues over the past year impacted these margins, as did the fact that the semi-variable SG&A and depreciation expenses are costs that tend to hold steady. Net income:Ournet income decreased 48% to $1.5 million for the three months ended June 30, 2010 as compared to net income of $2.9 million for the same period in 2009. Net income for the first six months of 2010 decreased 57% to $2.9 million, when compared to net income of $6.7 million for the same period in 2009.This was mainly the result of decreased third party unit sales. Net income increased 13% to $1.5 million in the current quarter when compared to $1.3 million in the first quarter of this year. Earnings per share:Ourearnings per diluted share was $0.13 for the three months ending June 30, 2010 as compared to $0.24 for the same 2009 period, a 46% decrease.Comparing the six months of 2009 versus 2010, our earnings per diluted share fell from $0.55 to $0.24, or 56%. In looking at the sequential quarters, diluted earnings per share were up to 13 cents in the current quarter from 11 cents achieved in the first quarter of the year. EBITDA:Our EBITDAdecreased(see discussion of EBITDA at the end of this release) 29% to $5.4 million for the second quarter ended June 30, 2010, versus $7.5 million for the same period in 2009.EBITDA decreased 37% to $10.4 million for the six months ended June 30, 2010 versus $16.5 million for the same period ended June 30, 2009. When compared to the prior quarter of 2010, EBITDA increased 6% in the current quarter to $5.4 million compared to $5.1 million in the prior quarter. Cash flow: At June 30, 2010, we had cash and cash equivalents of $23.8 million, working capital of $43.0 million, and total debt of $5.0 million, of which $3.9 million was classified as current. We had positive net cash flow from operating activities of $15 million during first six months of 2010. 1 Selected data: The table below shows our revenues, net income, and gross margin exclusive of depreciation, and gross margin for the quarters and six month periods ended June 30, 2010 and 2009.Gross margin is the difference between revenue and cost of sales, exclusive of depreciation. Three months ended June 30, Six months ended June 30, In thousands of dollars, except per share data) Sales $ Rental Service and maintenance Total Revenue Gross margin (1) Net Income $ Earnings per share (diluted) $ (1) For a reconciliation of gross margin to its most directly comparable financial measure calculated and presented in accordance with GAAP, please readNon-GAAP Financial Measures” in this report. Rental fleet: As of June 30, 2010, we had 1,806 natural gas compressors in our rental fleet totaling 230,212 horsepower, as compared to 1,771 natural gas compressors totaling 223,041 horsepower at June 30, 2009.As of June 30, 2009, we had 1,345 natural gas compressors rented compared to 1,227 at June 30, 2010, resulting in a current quarter-end utilization of 68%. Stephen Taylor, President and CEO of Natural Gas Services Group, commented, “We are generally happy with these results because of the quarter-to-quarter improvement in all major financial measures, especially our margins and earnings, but we continue to compete in a difficult market. Our customers remain very conservative from an activity perspective and while I am reluctant to say we have turned a corner, we do anticipate higher levels of activity into 2011. Progress, however, will be hard won.” Non GAAP Measures: “EBITDA” reflects net income or loss before interest, taxes, depreciation and amortization.EBITDA is a measure used by analysts and investors as an indicator of operating performance since it excludes the impact of movements in working capital items, non-cash charges and financing costs.Therefore, EBITDA gives the investor information as to the cash generated from the operations of a business.However, EBITDA is not a measure of financial performance under accounting principles generally accepted in the United States of America (“GAAP”), and should not be considered a substitute for other financial measures of performance.EBITDA as calculated by NGS may not be comparable to EBITDA as calculated and reported by other companies. The most comparable GAAP measure to EBITDA is net income. Gross margin is defined as total revenue less cost of sales (excluding depreciation and amortization expense).Gross margin is included as a supplemental disclosure because it is a primary measure used by our management as it represents the results of revenue and cost of sales (excluding depreciation and amortization expense), which are key components of our operations.Depreciation expense is a necessary element of our costs and our ability to generate revenue and selling, general and administrative expense is a necessary cost to support our operations and required corporate activities.Management uses this non-GAAP measure as a supplemental measure to other GAAP results to provide a more complete understanding of our performance.As an indicator of our operating performance, gross margin should not be considered an alternative to, or more meaningful than, net income as determined in accordance with GAAP.Our gross margin may not be comparable to a similarly titled measure of another company because other entities may not calculate gross margin in the same manner. 2 The reconciliation of net income to EBITDA and gross margin is as follows: (in thousands of dollars) Three months ended June 30, Six months ended June 30, Net income $ Interest expense 53 Provision for income taxes Depreciation and amortization EBITDA $ Other operating expenses Other expense (income) 59 ) ) Gross margin $ Cautionary Note Regarding Forward-Looking Statements:Except for historical information contained herein, the statements in this release are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements involve known and unknown risks and uncertainties, which may cause NGS’s actual results in future periods to differ materially from forecasted results.Those risks include, among other things, the loss of market share through competition or otherwise; the introduction of competing technologies by other companies; a prolonged, substantial reduction in oil and gas prices which could cause a decline in the demand for NGS’s products and services; and new governmental safety, health and environmental regulations which could require NGS to make significant capital expenditures. The forward-looking statements included in this press release are only made as of the date of this press release, and NGS undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. A discussion of these factors is included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission. Conference Call Details: Teleconference: Thursday, August 5, 2010 at 9:30 a.m. Central (10:30 a.m. Eastern).Live via phone by dialing 800-624-7038, pass code “Natural Gas Services”.All attendees and participants to the conference call should arrange to call in at least 5 minutes prior to the start time. Live Webcast: The webcast will be available in listen only mode via our website www.ngsgi.com, investor relations section. Webcast Replay: For those unable to attend the live teleconference, a Webcast replay of the call will be available within 2 hours at the NGS website at www.ngsgi.comunder the Investor Relations section and will remain accessible for 30 days. Stephen Taylor, President and CEO of Natural Gas Services Group, Inc. will be leading the call and discussing the financial results for the three and six months ended June 30, 2010. About Natural Gas Services Group, Inc. (NGS): NGS is a leading provider of small to medium horsepower, wellhead compression equipment to the natural gas industry with a primary focus on the non-conventional gas industry, i.e., coalbed methane, gas shales and tight gas. The Company manufactures, fabricates, rents and maintains natural gas compressors that enhance the production of natural gas wells. The Company also designs and sells custom fabricated natural gas compressors to particular customer specifications and sells flare systems for gas plant and production facilities. NGS is headquartered in Midland, Texas with manufacturing facilities located in Tulsa, Oklahoma, Lewiston, Michigan and Midland, Texas and service facilities located in major gas producing basins in the U.S. For More Information, Contact: Kimberly Huckaba, Investor Relations (432) 262-2700 Kim.Huckaba@ngsgi.com www.ngsgi.com 3 NATURAL GAS SERVICES GROUP, INC. BALANCE SHEETS (in thousands, except per share amounts) (unaudited) December 31, June 30, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $363 and $146, respectively Inventory, net of allowance for obsolescence of $345 and $353, respectively Prepaid income taxes Prepaid expenses and other Total current assets Rental equipment, net of accumulated depreciation of $34,008 and $38,930, respectively Property and equipment, net of accumulated depreciation of $7,210 and $7,234, respectively Goodwill, net of accumulated amortization of $325, both periods Intangibles, net of accumulated amortization of $1,497 and $1,627, respectively Other assets 19 26 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Line of credit Accounts payable Accrued liabilities Current income tax liability Deferred income 90 Total current liabilities Long -term debt, less current portion Deferred income tax payable Other long term liabilities Total liabilities Stockholders’ equity: Preferred stock, 5,000 shares authorized, no shares issued or outstanding — — Common stock, 30,000 shares authorized, par value $0.01;12,101 and 12,105 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 4 NATURAL GAS SERVICES GROUP, INC. INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended June 30, Six months ended June 30, Revenue: Sales, net $ Rental income Service and maintenance income Total revenue Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below Cost of rentals, exclusive of depreciation stated separately below Cost of service and maintenance, exclusive of depreciation stated separately below Selling, general, and administrative expense Depreciation and amortization Total operating costs and expenses Operating income Other income (expense): Interest expense ) Other income (expense) ) 66 ) 43 Total other income (expense) ) 13 ) ) Income before provision for income taxes Provision for income taxes Net income $ Earnings per share: Basic and Diluted $ Weighted average shares outstanding: Basic Diluted 5 NATURAL GAS SERVICES GROUP, INC. STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation and amortization Deferred taxes Employee stock options expense Gain on disposal of assets ) ) Changes in current assets and liabilities: Trade accounts receivables, net Inventory, net Prepaid income taxes and prepaid expenses ) ) Accounts payable and accrued liabilities ) Current income tax liability ) Deferred income 82 Other — (7 ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Redemption of short-term investments — Proceeds from sale of property and equipment 36 NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from other long-term liabilities, net (7 ) Repayments of long-term debt ) ) Repayments of line of credit — ) Proceeds from exercise of stock options 9 53 NET CASH USED IN FINANCING ACTIVITIES ) ) NET CHANGE IN CASH CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $ $ NON-CASH TRANSACTIONS: Transfer of rental equipment to inventory $ $ 6
